DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 – 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 - 18 of U.S. Patent No. 10/403,293.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1 – 20 of the instant application are similar in scope and content of claims 1 – 18 of the US Patent.
Here is a comparison between claim 2 of the instant application and claim 1 of the US patent.
Instant Applicant 16/259,946
Patent 10,403,293
Comparison
2. An encoding method of an input signal performed by at least one processor, the encoding method comprising:
1.    An encoding method of an input signal performed by at least one processor, the encoding method comprising:
Same
determining a frame of the input signal whether the frame is a speech frame or an audio frame;
determining a frame of the input signal whether the frame is a speech frame or an audio frame;
Same
encoding the input signal in a speech encoder based CELP coding scheme when the frame is the speech frame, and
encoding the core band of the input signal in a speech encoder based CELP coding scheme when the frame is the speech frame, and
Similar
encoding the input signal in an audio encoder based MDCT coding scheme when the frame is the audio frame; and
encoding the core band of the input signal in an audio encoder based MDCT coding scheme when the frame is the audio frame; and
Similar
wherein the input signal is encoded with respect to a core band, wherein the core band is a low frequency band which is not expanded in a frequency band of the input signal,
generating a bitstream including the encoded core band of the input signal, wherein the core band is a low frequency band which is not expanded in a frequency band of the input signal,
Similar
wherein a high frequency band is generated from the core band based on a frequency band expander in a decoding process;
wherein a high frequency band is generated from the core band based on a frequency band expander in a decoding process, and
Same
wherein the input signal is processed by using information for compensating a change of a frame unit between the speech frame and the audio frame when a switching occurs between the speech frame and the audio frame in a decoding process about the input signal.
wherein the input signal is processed by using information for compensating a change of a frame unit between the speech frame and the audio frame when a switching occurs between the speech frame and the audio frame in a decoding process about the input signal.
Same


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claims 1, 3 – 9, 13 – 15, 18, 20 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Rajendran et al. (US PAP 2008/0312914).
As per claim 1, Rajendran et al. teach an encoding method of an input signal performed by at least one processor, the encoding method comprising: 
determining a frame of the input signal whether the frame is a speech frame or an audio frame (“frames of voiced speech (e.g., speech representing a vowel sound), transitional frames (e.g., frames that represent the beginning or end of a word), frames of unvoiced speech (e.g., speech representing a fricative sound), and frames of non-speech information (e.g., music, such as singing and/or musical instruments, or other audio content).”; paragraph 76); 
encoding the input signal in a speech encoder based CELP coding scheme when the frame is the speech frame, and encoding the input signal in an audio encoder based MDCT coding scheme when the frame is the audio frame [“coding scheme selector 24 may be configured to output a binary-valued coding scheme selection signal that is high for speech frames (indicating selection of a speech frame encoder 32c, such as a CELP encoder) and low for non-speech frames (indicating selection of a non-speech frame encoder 32d, such as an MDCT encoder)”; paragraph 91]; and 
 wherein the input signal is processed by using information for compensating a change of a frame unit between the speech frame and the audio frame when a switching occurs between the speech frame and the audio frame in a decoding process about the input signal (“it may be desirable to configure audio encoder AD20 to encode a transitional frame at a higher bit rate (e.g., full rate), to encode an unvoiced frame at a lower bit rate (e.g., quarter rate), and to encode a voiced frame at an intermediate bit rate (e.g., half rate) or at a higher bit rate (e.g., full rate)…Coding scheme detector 60 may be configured to perform rate detection or to receive a rate indication from another part of an apparatus within which audio decoder AD20 is embedded, such as a multiplex sublayer…perceptually smooth transition between those schemes”; paragraphs 77, 82, 85, 140). 

As per claim 3, Rajendran et al. further disclose generating information for generating the high frequency band (paragraph 11);
 wherein the bitstream includes the generated information (paragraphs 77, 82, 85). 

As per claim 4, Rajendran et al. further disclose converting a sampling rate of the input signal to a sampling rate for the encoding a core band of the input signal (paragraph 74). 

As per claim 5, Rajendran et al. further disclose the converting comprises: converting the sampling rate of the input signal to a sampling rate with respect to a core band of the input signal (paragraph 74).

As per claim 6, Rajendran et al. further disclose the converting comprises: down-sampling the sampling rate of the input signal by one half (1/2) [paragraphs 77, 82, 85].

As per claim 7, Rajendran et al. further disclose the converting comprises: down-sampling the sampling rate of the input signal by one quarter (1/4) [paragraphs 77, 82, 85].

As per claim 8, Rajendran et al. further disclose the information for compensating at least one change between the speech frame and the audio frame includes an encoded portion of the speech frame of the input signal for decoding the audio frame of the input signal (“it may be desirable to configure audio encoder AD20 to encode a transitional frame at a higher bit rate (e.g., full rate), to encode an unvoiced frame at a lower bit rate (e.g., quarter rate), and to encode a voiced frame at an intermediate bit rate (e.g., half rate) or at a higher bit rate (e.g., full rate)…Coding scheme detector 60 may be configured to perform rate detection or to receive a rate indication from another part of an apparatus within which audio decoder AD20 is embedded, such as a multiplex sublayer…perceptually smooth transition between those schemes”; paragraphs 77, 82, 85, 140).

As per claim 9, Rajendran et al. teach a decoding method for an encoded input signal performed by at least one processor, the decoding method comprising: 
determining whether a frame of the input signal is a speech frame or an audio frame (“frames of voiced speech (e.g., speech representing a vowel sound), transitional frames (e.g., frames that represent the beginning or end of a word), frames of unvoiced speech (e.g., speech representing a fricative sound), and frames of non-speech information (e.g., music, such as singing and/or musical instruments, or other audio content).”; paragraph 76);
decoding a core band of the input signal by: decoding the core band of the input signal in a speech decoder based on CELP coding scheme when the frame is the speech frame, and decoding the core band of the input signal in an audio decoder based on MDCT coding scheme when the frame is the audio frame [indicating selection of a speech frame encoder 32c, such as a CELP encoder) and low for non-speech frames (indicating selection of a non-speech frame encoder 32d, such as an MDCT encoder)… For some coding modes (e.g., for a CELP or PPP coding mode, and for some MDCT coding modes), the description of temporal information may include a description of an excitation signal to be used by the audio decoder”; paragraph 91, 98].

As per claim 13, Rajendran et al. further disclose the input signal is compensated using information for compensating at least one change between the speech frame and the audio frame (“it may be desirable to configure audio encoder AD20 to encode a transitional frame at a higher bit rate (e.g., full rate), to encode an unvoiced frame at a lower bit rate (e.g., quarter rate), and to encode a voiced frame at an intermediate bit rate (e.g., half rate) or at a higher bit rate (e.g., full rate)…Coding scheme detector 60 may be configured to perform rate detection or to receive a rate indication from another part of an apparatus within which audio decoder AD20 is embedded, such as a multiplex sublayer…perceptually smooth transition between those schemes”; paragraphs 77, 82, 85, 140).

As per claim 14, Rajendran et al. further disclose the information includes an encoded portion of the speech frame of the input signal for decoding the audio frame of the input signal (paragraphs 77, 82, 85, 140).

As per claim 15, Rajendran et al. further disclose converting a sampling rate of the decoded input signal based on a sampling rate for the decoding the core band (paragraph 74).

As per claim 18, Rajendran et al. teach a decoding method for an encoded input signal performed by at least one processor, comprising: 
determining whether a frame of the input signal is a speech frame or an audio frame (“frames of voiced speech (e.g., speech representing a vowel sound), transitional frames (e.g., frames that represent the beginning or end of a word), frames of unvoiced speech (e.g., speech representing a fricative sound), and frames of non-speech information (e.g., music, such as singing and/or musical instruments, or other audio content).”; paragraph 76);
decoding a core band of the input signal by: decoding the core band of the input signal in a speech decoder based on CELP when the frame is the speech frame, wherein the core band is a low frequency band which is not expanded in a frequency band of the input signal, and decoding the core band of the input signal in an audio decoder based on MDCT when the frame is the audio frame [indicating selection of a speech frame encoder 32c, such as a CELP encoder) and low for non-speech frames (indicating selection of a non-speech frame encoder 32d, such as an MDCT encoder)… For some coding modes (e.g., for a CELP or PPP coding mode, and for some MDCT coding modes), the description of temporal information may include a description of an excitation signal to be used by the audio decoder”; paragraph 91, 98]; and 
expanding the frequency band of the input signal by generating a high 14
frequency band from the core band of the input signal based a SBR (Spectral Band Replication)[“audio frequency range that extends down to 50 Hz and/or up to 7 or 8 kHz”; paragraphs 10, 170].

	As per claim 20, Rajendran et al. further disclose the sampling rate for the SBR is n times the sampling rate for the decoding a core band [paragraphs 77, 82, 85].

Claim Rejections - 35 USC § 103
6.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

7.	Claims 2, 10 – 12, 16, 17, 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rajendran et al. (US PAP 2008/0312914) in view of Mehrotra et al. (US PAP 2008/0319739).
As per claim 2, Rajendran et al. do not specifically teach the input signal is encoded with respect to a core band, wherein the core band is a low frequency band which is not expanded in a frequency band of the input signal, wherein a high frequency band is generated from the core band based on a  frequency band expander in a decoding process.
Mehrotra et al., disclose that although channel extension coding can be used for all frequency ranges, this is not required. For example, for lower frequencies an encoder can code both channels of a channel transform (e.g., using sum and difference), while for higher frequencies an encoder can code the sum channel and plural parameters...Channel extension coding need not be performed for all frequency bands or for all time blocks. For example, channel extension coding can be adaptively switched on or off on a per band basis, a per block basis, or some other basis. Shape parameters specify a portion of a baseband (typically a lower band) that will act as the basis for coding coefficients in an extended band (typically a higher band than the baseband). For example, coefficients in the specified portion of the baseband can be scaled and then applied to the extended band (paragraphs 136, 148, 177, 232).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use bandwidth expansion as taught by Mehrotra et al., in Rajendran et al., because that would help provide a way to reduce complexity of encoding/decoding multi-channel audio (paragraph 17).

As per claims 10, 11, Rajendran et al.  do not specifically teach the input signal is decoded with respect to a core band, wherein the core band is a low frequency band which is not expanded in a frequency band of the input signal; expanding a frequency band of the input signal by generating a high frequency band from the core band of the input signal.
Mehrotra et al., disclose that although channel extension coding can be used for all frequency ranges, this is not required. For example, for lower frequencies an encoder can code both channels of a channel transform (e.g., using sum and difference), while for higher frequencies an encoder can code the sum channel and plural parameters...Channel extension coding need not be performed for all frequency bands or for all time blocks. For example, channel extension coding can be adaptively switched on or off on a per band basis, a per block basis, or some other basis. Shape parameters specify a portion of a baseband (typically a lower band) that will act as the basis for coding coefficients in an extended band (typically a higher band than the baseband). For example, coefficients in the specified portion of the baseband can be scaled and then applied to the extended band (paragraphs 136, 148, 177, 232).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use bandwidth expansion as taught by Mehrotra et al., in Rajendran et al., because that would help provide a way to reduce complexity of encoding/decoding multi-channel audio (paragraph 17).
As per claim 12 Rajendran et al.  do not specifically teach generating a stereo signal from the input signal having the expanded frequency band.
Mehrotra et al., disclose that the channel extension processing represents uncoded channels as modified versions of coded channels. Channels to be coded can be actual, physical channels or transformed versions of physical channels (using, for example, a linear transform applied to each sample). For example, the channel extension processing allows reconstruction of plural physical channels using one coded channel and plural parameters. In one implementation, the parameters include ratios of power (also referred to as intensity or energy) between two physical channels and a coded channel on a per-band basis. For example, to code a signal having left (L) and right (R) stereo channels (paragraph 136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use generate a stereo signal as taught by Mehrotra et al., in Rajendran et al., because that would help  improve the perceived quality of the reconstructed audio signal (paragraph 63).

As per claim 16, Rajendran et al. in view of Mehrotra et al. further disclose 
the sampling rate for the SBR is twice the sampling rate for the decoding a core band of the input signal [Rajendran et al. paragraphs 77, 82, 85].

	As per claim 17, Rajendran et al. in view of Mehrotra et al. further disclose the sampling rate for the SBR is fourfold the sampling rate for the decoding a core band of the input signal [Rajendran et al. paragraphs 77, 82, 85].
	As per claim 19, Rajendran et al. do not specifically teach generating a stereo signal from the decoded input signal having the expanded frequency band.
Mehrotra et al., disclose that the channel extension processing represents uncoded channels as modified versions of coded channels. Channels to be coded can be actual, physical channels or transformed versions of physical channels (using, for example, a linear transform applied to each sample). For example, the channel extension processing allows reconstruction of plural physical channels using one coded channel and plural parameters. In one implementation, the parameters include ratios of power (also referred to as intensity or energy) between two physical channels and a coded channel on a per-band basis. For example, to code a signal having left (L) and right (R) stereo channels (paragraph 136).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use generate a stereo signal as taught by Mehrotra et al., in Rajendran et al., because that would help  improve the perceived quality of the reconstructed audio signal (paragraph 63).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Florencio et al. teach method for providing high-quality stretching and compression of a digital audio signal.  Khalil et al. teach real-time speech and music classifier.  Taniguchi et al. teach an audio reproducing apparatus.  Oh et al. teach a method for processing speech, audio, and speech/audio signal using mode information.
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT-CYR whose telephone number is (571)272-4247. The examiner can normally be reached Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571)272-7602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEONARD SAINT-CYR/           Primary Examiner, Art Unit 2658